 O'HARE-MIDWAY LIMOUSINE SERVICE463O'Hare-Midway Limousine Service,Inc.andKen-neth E. Berg,Sr. Cases 13-CA-27460 and 13-CA-27676June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn December20,1988,AdministrativeLawJudge NancyM. Sherman issuedthe attached deci-sion.The Respondentfiled exceptions and a sup-porting brief,' and the General Counsel filed an an-swering brief.The National LaborRelations Board has delegat-ed itsauthorityin this proceeding to a three-member panel.The Boardhas considered the decision and therecord inlight of the exceptionsand briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions and toadopt therecommended Order.ORDERThe National Labor Relations Board adopts therecommendedOrderof the administrative lawjudge and orders that the Respondent,O'Hare-Midway Limousine Service, Inc.,Wheeling, Illi-nois,itsofficers,agents, successors,and assigns,shall take the action set forth in the Order.'The Respondent has requested oral argument.The request is deniedas the record,exceptions,and briefs adequately present the issues and thepositions of the parties.8 The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544(1950), enfd 188 F 2d 362(3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings.Barbara Sapin,Esq.andAlan Hellman, Esq.,for the Gen-eral Counsel.Michael Abramson,Esq.,of Chicago,Illinois,for the Re-spondent.DECISIONMay 11, 1988, to reopen the record in Case 13-CA-27460 and consolidate it with Case 13-CA-27676, whichmotion I granted without opposition on May 24, 1988,the consolidated cases were heard before me on June 28,1988, in Chicago,Illinois.The complaint in Case 13-CA-27460 alleges that Respondent violated Section8(a)(1) of the NationalLaborRelationsAct (the Act) byinterrogating an employee aboutJuly 14,1987, regardinghis union membership,activities,and/or sympathies; andviolated Section 8(a)(1) and(3) by refusing about Octo-ber 13, 1987, and "continuingto date," toreturn Berg toa full-timeworkschedule because of his concerted activi-ties and his activities on behalf of Auto Livery Chauf-feurs,Embalmers,Funeral Directors,Apprentices, Am-bulance Drivers and Helpers, Taxicab Drivers, Miscella-neous Garage Employees,Car Washers,Greasers, Pol-ishers, andWash Rack Attendants Union,Local 727, anaffiliateof InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO (the Union). The complaint in Case 13-CA-27676alleges that about March 31, 1988,Respondent dis-charged Berg because of his union and concerted activi-ties and because of his charges and testimony in Case 13-CA-27460, in violation of Section 8(a)(1), (3), and (4) ofthe Act.On the entire record,including the demeanor of thewitnesses who testified before me, and after due consid-eration of the briefs filed by the General Counsel andRespondent,I issue the followingFINDINGS OF FACTI.JURISDICTIONRespondent is an Illinois corporationwithan officeand place of business in Wheeling,Illinois.At all materi-al times, Respondent has been engaged in the business ofbooking, billing, and dispatching limousines, mostly toand from airportsinChicago,Illinois.During the calen-dar or fiscalyear preceding March 30 and May 11, 1988,Respondent's gross revenues exceeded$500,000,and Re-spondent purchased and received at its Wheelingfacilityproducts,goods, and materials valued in excessof $5000directly frompoints outside Illinois.Ifindthat, as Re-spondent admits, Respondent is an employer engaged incommerce within the meaning ofthe Act,and that asser-tion of jurisdictionoverRespodent's operations will ef-fectuate the policiesof the Act.The Unionis a labor organization within the meaningof the Act.STATEMENT OF THE CASENANCY M.SHERMAN, Administrative Law Judge.Case13-CA-27460was heard before me in Chicago, Illi-nois, on March30 and 31,1988, pursuant to a chargefiledagainstRespondentO'Hare-Midway LimousineService, Inc., by Kenneth E. Berg, Sr., on January 6,1988, and a complaint issued on February 11, 1988. Afterthe close of the hearing,the charge docketed as Case 13-CA-27676was filed by Berg against Respondent onApril 12,1988, and a complaint based on that charge wasissued on May 11, 1988. Pursuant to the motion of coun-sel for the General Counsel(the General Counsel) datedII.THEALLEGED UNFAIRLABOR PRACTICESA. TheRepresentation Proceeding,-Berg's AllegedEmployee StatusThe limousines booked and dispatched by Respondentinvolve three categories of vehicles:limousines that areowned or leased by Respondent (O'Hare-Midway cars);limousines that are managed by Respondent, but ownedby other companies or individuals (managed cars); andvehicles owned by owner-operators.On August 10, 1987,the Unionfileda petition with the Regional Office seek-295 NLRB No. 52 464DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDing aunit of "all regular full-time and regular part-timedrivers," excluding "Owner operators and drivers em-ployed by owner operators, dispatchers, office clerical,guards and supervisors as defined in the Act." Respond-ent soughtdismissalof the petition on the ground that allthe drivers of limousines dispatched by it are independ-ent contractors rather than statutory employees. Follow-ing ahearing conducted on September 1 and 10, 1987,the Regional Director found on October 14, 1987, thatthe drivers of O'Hare-Midway cars are employees withinthe meaning of the Act, and directed an electionin a unitincluding them. On December 4, 1987, the Board deniedRespondent's request for review of the Regional Direc-tor'sDecision and Direction of Election.'Respondent seeksdismissalof the instant complaintson the grounds that Kenneth E.BergSr.was an inde-pendent contractor rather than an employee. When driv-ing limousinesdispatched by Respondent, Berg almostalways drove O'Hare-Midway cars. The exhibits re-ceived into evidence in the cases at bar include the rep-resentation case record.With the exception noted in themargin,2I perceive nothing in the other portions of theunfair labor practice case record which the Regional Di-rector based his finding that drivers of O'Hare-Midwaycars are statutory employees, Thus, I feel constrained tomake a similar finding with respect to Berg's status.Serv-U-Stores,234 NLRB 1143, 1144 (1978). Accordingly, Ineed not and do not consider whether a contrary findingwould require dismissal of the discharge allegations ofthe complaint as to Berg, who is not contended to havesupplied anything to Respondent other than his own per-sonal services, cf.Parker-Robb Chevrolet,262 NLRB 402(1982), affd. 711 F.2d 383 (D.C. Cir. 1983);TeamstersLocal 70 (Department of Defense),288NLRB 1224(1988);ValleyForge Flag Co.,158NLRB 1227, 1230,1235 fn. 3 (1966).3'Sua sponte,the Board found that the Regional Director had erred byincluding in the unit the drivers of managed cars.The Board so found onthe ground that such drivers are jointly employed by Respondent and theowners of the managed cars.2When Berg filed an application to drive for Respondent in March1985, the application form included,before a blank calling for "signatureof applicant,"the following language(emphasis supplied,for reasonswhich will appear)."I authorize investigation of all statements containedin this application as maybenecessary inarriving atanemployment [deci-sion] I understand that this application is not an employment contract. Inthe event of employment,Iunderstand that false or misleading informa-tion given in my application or interviews may result in discharge." Therepresentation case record shows that as of about March 1987,and by thetime of the September 1987 representation case hearing, Respondent wasusing an application which omitted the italicized language,and substitut-ed for the last quoted sentence the sentence, "In the event of becoming achauffeur I understand that false or misleading information given in myapplication or interviews may result in discharge"At the representationcase hearing,Company President George Parker testified that drivers likeBerg "have always been independent contractors, " and that Respondenthad operated in the same way since at least 1972a As of the time of the hearings before me, the results of this election(conducted on December 12 and 14,1987) were inconclusive because allthe ballots had been challenged and the Union had filed objections to theelectionOn November 23, 1988,the Board overruled the pending objec-tions and most of the challenges,including the challenge to Berg's ballot,and directed the Regional Director to open most of the challenged bal-lots and prepare a revised tally of ballots.B. Berg's History as a Driver for Respondent Beforethe Union CampaignBerghas had three or four tours of duty with Re-spondent, the last of which began in March 1985. His ap-plication for that jobindicatesthat his penultimate tourof duty for Respondent ended no later than 1971. OnFebruary 13, 1984, while Berg wes driving his own car,he received a ticket for laneusage andanother ticket fordriving under the influence of intoxicating liquor (DUT).He paid a fine, of an undisclosed amount, forlane usage.On his attorney's advice, Berg agreed on April 2, 1984,to the following disposition of DUI charge: he pleadedguilty to the DUI charge, was fined $550 (which hepaid), and received a year of "supervision" pursuant toIll.Rev./ Stat., c. 38, par. 1005-6-1 (see infra fns. 25 and27).Under the "supervision" order,Bergretained hisdriver's license and, if he received no more tickets for ayear, the DUI charge would not be on his drivingrecord. Although the court records state that his "super-vision" was not to end until April 1, 1985, 1 year afterhisDUI plea, Berg credibly testified to the belief thatthe "Supervision" period ended on February 14, 1985, 1year after he received his ticket. Berg was not in factfound guilty of any traffic violations between his DUIplea and February 14, 1985, or (so far as the recordshows) at any time thereafter as of June 28, 1988, thedate of the reopened hearing.On March 7, 1985, in connection with an applicationto resume driving for Respondent,Bergfilled out a formheaded "Employment Experience" in which he wasasked to list all traffic violations within the last 3 years.He listed the "laneusage"but not the DUI matter. Inresponse to the question on the form, "Have you everhad you license suspended or revoked?" he checked the"Yes" box and added, in his own hand-printing, "When Iwas 16 [years] old"-that is, captioned "Agreement,"and stating,inter alia,"In the event of employment, I un-derstand that false ormisleadinginformation given in myapplication . . . may result in discharge." On March 18,1985, he resumed driving for Respondent.C. The Union's Campaign and Berg's ParticipationAbout the end of June 1987,Berg andother driversapproached the Union to become the drivers'bargainingagent.On July 10, 1987,Berg signeda union authoriza-tion card which he gave to fellow driver on the Union'sorganizingcommittee. On August 10, 1987, the Unionfiled a representation petition with the Board's RegionalOffice, seeking to represent Respondent's drivers. Re-spondent soughtdismissalof the petition on the groundthat all drivers dispatched by it were independent con-tractors rather than employees.Berg passed out authorization cards in the drivers'O'Hare Field "stating area"for signature by other driv-ers and, on the Union's behalf, attended the representa-tioncasehearing on September 1 and 10, 1987. In addi-tion, he actedas a unionobserver during the election onDecember 12 and 14, 1987. O'HARE-MIDWAY LIMOUSINE SERVICED. Alleged UnlawfulInterrogationJuly 13, 1987,while driving an O'Hare-Midway car,Berg rear-ended another car, his first chargeable accidentin almost 25 years of professional driving.The collisionresulted in property damage totaling$3000, of which,under the standard arrangements between Respondentand the drivers, Berg had to and did pay $1000. One ofRespondent's brand new cars had been involved in thiscollision, and the owner of the other car happened to bethe best friend of Company President George Parker.Although Berg was not scheduled to drive on the fol-lowing day,July 14,1987, that day was his "turn-inday," when he was required by company rule to turn inthe cash, checks,and charge slips received for fares, andalso "trip envelopes" on which the driver is supposed toenter certain operational records, generated since his last"turn-in day."Berg came to Respondent's office, turnedin this material to bookkeeper Susan Perry,and alsoeithermade a payment in connection with the July 13accident or made arrangements for a payment schedule.Then,he waited in the office for the returnof Oper-ationsManager Neal Mehr, who was not there and fromwhom Berg wanted to find out what car he would be as-signed to on the following day, July 15. Also in theoffice at that time were Company General ManagerGregory B. Eggan(whose supervisory status was stipu-lated at the representation case hearing),Company Presi-dent George Parker, and his brother,Operations Manag-er Guy Parker, who has the authority to hire and rejectapplicants and is in charge of a screening and trainingprocess involving all new drivers dispatched by Re-spondent.George Parker routinely is present in theoffice during most "turn-in days, "during which he asksthe drivers questions about"the money,"what is newand exciting out there,and about"the competition." Inturn, the drivers ask him a lot of questions about "differ-ent things that are happening at the company."In addi-tion,on these occasions Parker and thedriversdiscussmatters unrelated to business.A few minutes before reaching the office that day,George Parker had been talking with the friend whoowned the car Berg had damaged, and was a "little bitannoyed" and a "little bit aggravated"at the "haras-ment" Parker had taken.When Berg came into theoffice,George Parker, who had not seen Berg for atleast a month,asked Berg what other company would leta driver pay off a$3000 accident which was the driver'sfault.Then Parker said that he had received "rumors"from other drivers, and asked,"what is with this unionstuff'!"Berg said that he was involved in it, but that thiswas not the time or the place to discuss it. Parker saidthat he wanted to discuss it now.Berg said that he didnot want to discuss it in the office,but that they coulddiscuss it if George Parker would like to step outside.Parker said no, that he did not want to step outside.Berg said that he was there just to take care of busi-ness-namely,the turn-ins and the accident.Becomingangry, Parker asked whether Berg had finished with hisbusiness.Berg said yes. Parker said that he was Respond-ent's president and owner, and told Berg to leave. Bergdid so.465My findings in the foregoing paragraph are based on acomposite of credible parts of the testimony of Berg,Perry, and George Parker.I do not credit George Park-er's denial that he asked Berg about his union activity,for demeanor reasons and because Perry(who still worksfor Respondent and was a reluctant witness for the Gen-eralCounsel), although she in effect denied that unionorganizing was mentioned,did not corroborate Parker'stestimony that(in effect)the accident was the sole sub-ject of the conversation;rather she testified that Parkersaid"something along[the] line" of"what is this aboutdiscussions with other drivers," whose subject her testi-mony did not specify.I note, moreover,that Respondentdid not explain its failure to call Eggan or Guy Parker.4E. The AllegedUnlawful Refusal toRestore Berg toan "All-Day Shift"The compensation received by Respondent'sdriversconsists solely of tips plus a percentage of their fares. Atall relevant times, Respondent's drivers have worked an"a.m. shift"(namely, from4:30 or4:45 a.m. until sometime between 11 a.m. and 1 p.m.), a "p.m.shift"(namely,from noon or 1 p.m.until releasedby thedispatcher), oran "all-day shift" (namely, from 5 a.m. until released bythe dispatcher in the evening, perhaps as late as 11 p.m.).Between the March 1985 date when Berg resumed driv-ingRespondent's cars and August 10, 1987, Berg hadworked an "all-day shift"Monday throughThursdayand an"a.m. shift" on Friday.On August 10, 1987, Bergasked Operations Manager Mehr to put Berg on an "a.m.shift"Monday through Friday, with the explanation thatBerg's son had had a bad time in school the precedingyear, and Berg wanted to be home with him "to get himstarted off on the right foot and everything." Berg wenton to say that"maybe in the future" he would go backto an "all day shift"again.Mehr said"okay."On March 30, 1988, Mehr testified before me, ondirect examination as an adverse witness for the GeneralCounsel,"we are not putting all day drivers out anymore.We are not putting what we call an all day sched-ule." On redirect examination that same day, Mehr testi-fied, "We still utilize drivers that work all day. ..thatisbasically because oflack ofnumber of drivers"; andreplied,"Yes," to thequestion,"You are telling me thenthat you do have use and you need all day drivers?" Onthe following day, as a witness for Respondent, Mehrtestified before me on direct examination that in January1987, when Mehr was still a rank-and-file driver and wasacting as a spokesman for the other drivers, CompanyPresident Parker told him that Respondent did not wantall-day drivers any more. Mehr's testimony in this re-spect was not corroborated by Parker. At the representa-tion case hearing(which was attended by Berg)on Sep-tember 10, 1987,when asked what options a driver has,Mehr testified that the driver "canworkjust the morn-ing shift,just the p.m. shift, just an all day shift, or acombination of all of them," and that "Basically, what-4 SeeGolden State Bottling Ca v NLRB,414 U S. 168, 174(1972),NLRB v.Dorothy Shamrock Coal Co.,833 F.2d 1263,1269 (7th Cir.1987);Zapex Corp.,235 NLRB 1237,1239 (1978),enfd.621 F.2d 328 (9thCir. 1980). 466DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDever the driver asks me I comply with."At the represen-tation case hearing(which was attended by Berg) onSeptember 1, 1987, President George Parker testified thatRespondent's "greatest need. . .is for drivers";that theturnover among them is "tremendous";and that they"drivea day, a half-day, a full day, three days, five days,seven days,whatever they want to drive."Parker fur-ther testified that a "full-time" driver was one whoworked 5 full days, was in his car for 12 hours a day,and put in 60 to 70 hours a week.An "Application forChauffeurs"received into evidence in the representationcase hearing, which"Application"had been updated noearlier than March 1987 and was in use as of September1, 1987, states,"We have three shifts available,"includ-ing an"all-day shift"which starts at 5 a.m. and ends at 9or 10 p.m.On October 13, 1987, Berg asked Mehr to return himto an "all day shift."Mehr had admittedly heard thatBerg had been handing out union cards at O'Hare Field,an airport served by Respondent's limousines.Berg testi-fied that Mehr refused Berg's shift-change request with-out giving a reason.Mehr testified to telling Berg that hewould haveto fillout a form requesting this change, andthat "on the basis of suitability and availability he wasnot a guy that I would want to put out in the full shiftagain."Because the printed form used for such requestscontains the printed date of November 30, 1987 (morethan 6 weeks after Berg made this request),becauseMehr testified that he did not start requiring the use ofthis form until"right after"November 30, 1987, and fordemeanor reasons, I credit Berg.Throughout Berg's last tour of duty with Respondent,his normal workweek was Monday through Friday. In-ferentially aboutmid-December 1987, he filled out aform requesting a half-day off on Thursday,December24, and a full day off on Christmas Day. On the follow-ing week,he orally requested a half-day off on Thurs-day,December 31, and a full day off on New Year'sDay. Both of these requests were denied.5On both occa-sions, he orally asked Mehr to restore him to an "all-dayshift," and Mehr refused without giving him a reason.Thereafter,Berg filled out written requests for 2 daysoff the week of January 10, 1988, 1 day off the week ofJanuary 24,and a day off (for a court appearance) theweek of February 7, 1988.All of these requests weregranted.In addition, he made a written request for, andreceived,enough days off during the week of March 28,1988, to attend the first unfair labor practice hearing.6On March 30, 1988, the first day of the first unfair laborpractice hearing, Mehr testified that a few weeks earlier,driverPaul Haines,who had previously driven for Re-spondent,asked to be put on a "full-time schedule," thatMehr said he could not, and that Mehr put thedriver on5 Berg's testimony as to whether these requests were granted is some-what ambiguous My finding that they were not is based on Respondent'srecords,which state that he was scheduled to (although he did not) workon December 24 and 25,and that he worked on December 31 and Janu-ary 1His written request specified"off" for the first day(Wednesday,March 30)and a question mark for the next 2 days.As described infra, hewas discharged on March 31,immediately after the end of the first hear-ing.an "all day shift"on Wednesday and an "a.m. shift" 5days a week.F. The Alleged Unlawful Discharge of BergBerg testified on both days of the initial hearingherein-that is, on March 30 and 31, 1988.At that time,he was still driving O'Hare-Midway cars, although on an"a.m. shift" only.Mehr, who was the General Counsel'sfirstwitness, testified as an adverse witness that he hadrefused to restore Berg to an"all-day shift"partly be-cause, while Mehr was still a rank-and-file driver for Re-spondent between July 1985 and May 1987, he had beenadvised by Berg and other drivers that they would goout drinking after their shift had ended.Mehr admittedthat he never told any members of management thatBerg said he drank,and, after becoming operations man-ager, never spoke to him about having a drinking prob-lem. On direct examination,Berg gave the uncontradict-ed and credible testimony that nobody had ever dis-cussed a drinking problem with him. Also, he replied noto the question,"Since you have worked with[Respond-ent] have you ever been stopped for driving under theinfluence?"On cross-examination,he testified on March30, 1988, that he had been"stopped"for drunk drivingon an undisclosed date between two of his three of toursof dutywith Respondent.The first hearing herein,on the first charge and com-plaint,was closed at 11:35 a.m. on March 31, 1988. AfterIhad left the hearing room,and while Berg, Mehr,George Parker, and Company Attorney Michael Abram-son were still there, Berg told Mehr that Berg was avail-able for April 1, 1988, to come back to work.Mehr saidthat there would be no car available"based on his testi-mony admitting the drunken driving."About 2:30 p.m.that same day, Berg telephoned Mehr and asked if hewas serious about not having a car available for Berg.Mehr said yes. Berg asked whether a car would ever beavailable for him. Mehr said no. Berg asked him to sendBerg a letter stating that there would never be a caravailable for Berg.Mehr said that he had to check withRespondent'sattorney.Berg never received such aletter.7Mehr testified that on April 1 or 2, 1988, Abramsonadvised him that Abramson had checked into Berg'sdriving record and found"quite a few violations,includ-ing DUI,"and that "other tickets [were] pending." Mehrwent on to testify that on an undisclosed later datebefore the hearing resumed on June 28,1988,"wechecked [Berg's]driving record"in the files of LakeCounty "[c]hecked the tickets that were issued to him,and we found quite a few tickets that had been issuedthat he never told us about.When he first came to [Re-spondent] he wrote that he had one violation, and hewas under. . .supervision for . . . driving under the in-fluence of alcohol when he made application to [Re-spondent], which he did not disclose."There is no evi-dence that at any material time Berg ever received anyTMy findings in this paragraph are based on credible parts of Berg'sand Mehr's testimony.For demeanor reasons, I do not creditMehr's tes-timony thatthe telephone conversation did not take place untilApril 1 or2, or that thisconversation was confinedto whetherMehr was "serious." O'HARE-MIDWAY LIMOUSINE SERVICEtickets other than the lane usage and DUI tickets, a Sep-tember 1983 speeding ticket which Respondent hadknown about since at least January 1988, and anOctober1984 ticket which was dismissed.Mehr testified that thefirst time he actually saw a copy of the exhibit, receivedinto evidence,which shows the DUI ticket and its judi-cialdispositionwas June 27,1988, the day before thesecond hearing.G. Analysisand Conclusions1.Respondent'sOctober 1987 refusal to permitBerg to return to an"all-day shift"Responent's opposition to unionization is shown by itsunsuccessful efforts to procure dismissal of the Union'srepresentation petition,by CompanyPresidentGeorgeParker's action in bringing up the Union with Berg at atime when Parker was annoyed with Berg because of theautomobile accident,and by Parker's anger,and hisaction in ordering Berg to leave the office at once, whenBerg resisted Parker's pressure for immediate,on-the-spot discussion of the union drive.Respondent's knowl-edge of Berg's union sympathies,at the time he initiallyasked on October 13, 1987, to return to an "all-dayshift," is shown by his admission to President Parker onJuly 14,1987, that Berg was involved in the union activi-ty; byBerg's September 1 and 10, 1987, action in attend-ing the representation case hearing on the Union's behalf;and by Operations Manager Mehr's admission that beforeBerg's request for an"all-day shift,"Mehr had heardthatBerg had been passing out authorzation cards.Moreover,before Berg bootlessly repeated this request inabout the third week of December 1987, he had acted asthe Union's observer during the representation election.Furthermore,the credible evidence shows that Mehrnever gave Berg any reason for refusing to return him toan "all-day shift,"even though Mehr had not told Berg,in granting his August 1987 request to be transferred toan "a.m.shift," that he might experience some difficultyin returning to an "all-day shift,"as Berg said he mighteventuallywant to do. Further, at the representationcase hearingbothMehr himself and Company PresidentParker testified(on September 10 and September 1, 1987,respectively)that at that time, Respondent was permit-tingdrivers todrive "all-day shifts" iftheywanted to.AlthoughMehr gave uncorroborated testimony beforeme that Responent'sallegedpolicy against "all-dayshifts"was initiated by President Parker about February1987, there is no evidence that Respondent's policy as to"all-day shifts"changed at all after September 1, 1987, or(for that matter)afterAugust 10, 1987, when Berg waspermitted to transfer to an "a.m. shift."Indeed,Mehrtestified before me in late March 1988,during the hear-ingwhich put at issue Respondent's failure to restoreBerg to an"all-day shift"at any time afterOctober 13,1987, that because of a shortage of drivers, Respondentwas still using"all-day drivers."8Moreover, the forego-8Mehr testified in March 1988 that some of the 110 drivers who drivecars owned or managed by Respondent(but he did not know how many)were working an "all-day shift"once a week or more,and that 6 or 8were working such shifts 4 days a week,as had Berg before August 1987Mehr further testified that"all-day shifts"are worked(sometimes at the467ing testimony by Respondent's own witnesses shows thatMehrwas not tellingthe truth when he testified that herefused Berg's request to return him to an "all-day shift"because Respondent was "not putting all day drivers outanymore" and was "not putting what we call an all-dayschedule";indeed,when giving reasons for denyingBerg's request,Mehr's perhearing affidavit says nothingabout any such policy.I note,moreover,Mehr's testimo-ny that about February 1988, when driver Paul Hainesreturned to work following a 1987 injury,Mehr assignedhim to an"all-day shift"on Wednesday as well as 5"a.m. shifts"a week.The foregoing evidence preponder-antly shows that in denying Berg's request to be returnedto an "all-dayshift,"Respondent was motivated,at leastin part, by Berg's unionactivity.Mehr testified that he refused Berg's request to returnto an "all-day shift"for the additional reason that Berg"was not somebody I wanted to put out in the eveningbecause I knew when he was let off early in the eveningshe used to go out drinking...there is no way I wantedhim using a company car for personal reasons,especiallydrinking."Iagree with the General Counsel that thisreason was purely pretextual.By Mehr's own admission,he did not give this reason to Berg for refusing his re-quest, although mentioning the matter in this contextwould have given Berg a motive to correct any suchhabits.Moreover,Mehr admittedly never spoke to othermembers of management or to Berg about any drinkingproblem,and permitted him toworkan "all-day shift" 4days a week between Mehr'spromotion to operationsmanager on June 1, 1987, and Berg's requestfor a 5-day"a.m. shift" on August 10, 1987, more than 2 monthslater.Furthermore,there is no evidence that Mehr evertook any action with respect to the alleged driver par-ticipants in Berg's alleged drinking practices,or even ex-pressed any dissatisfaction with them to the drivers inquestion.A more tenable basis for Mehr's refusal to return Bergto an "all-day shift"ispresented by Mehr's testimonythat he had the "feeling"that Berg's attendance was "in-consistent";an all-day driver usually keeps the car at hishome(inferentially between shifts on consecutive days);and if Berg failed to start work on a particular morning,his place of residence(Lindenhurst,Illinois,33milesfrom O'Hare Field)made it difficult to get someone elseto start driving Berg's car reasonably early in the day.9(The representation case testimonyof driver ArnoldTopel,indicates that under such circumstances,the newdriver assigned to the company car which Berg hadtaken home would drive his own car to Berg's homeand, at the end of the shift, would return the companycar to Berg's home and pick up his own car.) Further-more,Respondent's records show that the ratio betweenrequest of the owner-operators)by some drivers of owner-operators'cars; the representation case record shows that such cars are sometimesdriven by drivers who (like Berg)ordinarily dove O'Hare-Midway cars.When Berg asked to go an "a.m shift"inAugust 1987,20 or 25 driverswere on an"all-day shift "8 Because Mehr did not become operations manager until June 1, 1987,I see no warrant for the General Counsel's reliance on Mehr's testimonythat his concern about Berg's attendance did not anse until the summerof 1987 468DECISIONSOF THE NATIONALLABOR RELATIONS BOARDthe days of the week when the driver normally workedand the days the driver did not in fact work(regardlessof the reason)was lower for Berg than for other drivers;and (contrary to General Counsel)I see nothing suspi-cious about Respondent's failure until shortly before thehearing to prepare a summary of his attendance and itsfailure to prepare any similar summaries for other driv-ers.' °Moreover,Berg's absences between Mehr's June1,1987, accession to operations manager and Berg'sAugust 1987 request to be transferred from"all-dayshifts" included about three occasions when Berg drovea company car on a Monday, Tuesday, Wednesday, orThursday (and, therefore, likely drove it home) but didnot work on the following day (which may have meantthat the company car was at his Lindenhurst home).'' Inaddition,on March 30, 1988, Mehr testified without con-tradiction that on dateswhichhe was not asked to give,Berg told him that Berg would probably not come towork the next day because he was going to attend a late-night banquet that evening,or was going to watch theChicago Bears play football on Monday night televi-sion.' 2Also, on March 31, 1988, Mehr testified withoutdenial that on an undisclosed number of occasions whosedate or dates he was not asked to give, Berg refused todrive an offered car for what Mehr believed were un-justifiedclaims that the car was mechanically defec-tive.' 3 Further, on March 30, 1988, Mehr named about21 drivers who (on dates he was not asked to give) weregiven a less desirable car, had their hours cut, or nolonger had a car available to them at all, because of ab-senteeism(for reasons which Mehr generally did notgive)or tardiness."On the other hand,as previously pointed out, Re-spondent's records do not as a routine matter contain anyexplanation for a driver's absence;and the record showsthat as to a substantial number of the 20 weekdays which10 Although Respondent's recordkeeping practices make it difficult todetermine as to most of Respondent's approximately 110 drivers howoften they missed days they were scheduled to work,Mehr named 9drivers whose attendance records could be complied from the same origi-nal records that were used to prepare the Berg summaries.Althoughthese original records were made available to the General Counsel, shemakes no claim that the attendance ratio of any of these nine drivers wasas bad as or worse than Berg's.i 1One of these days was Thursday,June 11. Respondent's summariesstate,"No one in car Thurs AM or Friday [June 12,when Berg was alsoabsent] AD"However,these summaries do not state that any such resultensued from his absences on Wednesday,July 8,or Tuesday,July 1418 The days on which Berg unexplainedly failed to work includedTuesday,September 1, and Tuesday,December 15, 1987.13 As discussed infra,Berg testified that he missed "some days"in July1987 because of "company car trouble."Mehr testified that when refus-ing the car,Berg"made some threats"whose nature Mehr was not askedto give.I infer that Mehr was referring to his earlier testimony that Berg..was always threatening to take [Respondent]to every agency,Depart-ment of Transportation,the State's Attorney "14 Some of these instances involved aggravating factors not claimed tobe present as to Berg, e g , the driver had possession of a company car,but did not drive it when he was supposed to and did not tell Respondenthe was not driving it; or the driver did not call in or may not have doneso.The drivers mentioned in the text do not include Shamoon,for whomno car made available after he lied about the reason for a particular ab-sence; Feldmar,who failed to show up after saying that he was comingin,or Foote and Kloeffer,both of whom Mehr refused to offer a caragain after they had voluntarily stopped driving for Respondent.Nor didthe drivers mentioned in the text include those whose hours were cut attheir own request,or for nondisciplinary reasons.Berg did not work between June 1, and October 13,1987, Berg had what under Respondent's usual practicewould appear to be acceptable explanations for his fail-ure towork. Thus,Mehr testified at the representationcase hearing that Respondent is "cognizant of the factthat[the driver]has his own life to lead."Mehr went onto cite as acceptable reasons for failure to come to work,a medical appointment,a court appointment,a need togo to school for the driver's children,and "somethingthat cannot be covered at another time." Mehr furthertestified at the representation case hearing that at least onweekends, "a lot of guys" tell him that they would notcome in unless it was busy.Mehr testified before me thatalthough he would take the car away if the driver wasout 2 or 3 days "for no reason at all" Mehr would takeno action if a driver missed a day or 2 "for a personalreason."Mehr testified during the representation pro-ceeding that driver Arnold Topel, with a schedule ofp.m. shiftsMonday to Friday, had taken 3 days offduring the preceding week for "personal business," didnot come in or call in the following Monday,and calledin on Wednesday to say that he was not going to work;but "He still drives for us.Ihaven'tdone anything."During the June 1-October 13 period, Berg took 6 vaca-tion days,' 5took 2 days off to attend the representationcase hearing, had to go to court on 1 day, failed to driveon 1 day because Respondent had no car available forhim, and missed about 4 days because of what Berg (atleast)believed to be mechanical problems with O'Hare-Midway cars offered him.' 6 Further, Mehr testified thaton dates which he was not asked to give, Berg said thathe was not coming to work because he was sufferingfrom food poisoning or was otherwise ill; Respondent'srecords suggest that one of these incidents occurred onOctober 19.17Also Mehr testified that as to all of Berg'sabsences between the date that Mehr became operationsmanager and the date that he refused to return Berg toan "all-day shift,"Berg advised Respondent before thebeginning of his shift that he would be absent.18 In addi-tion, although Mehr did discipline some drivers for poorattendance,he never disciplined Berg or even talked tohim about his attendance;19 indeed,Mehr did not men-15 Berg's testimony indicates that he was on vacation dung all thedays he missed in August except 1 day (August 10) when no car wasavailable for him and another day (August 25) when he had to be incourt for an undisclosed reason.I infer from his attendance records thatthe dates of his vacation were Fnday,July 31,through Sunday,August9.Arnold Topel, who when he testified at the September 1987 represen-tation case hearing was still a driver for Respondent, there testified thatinApril 1987,Mehr had permitted him to take 2 weeks to a month off togo abroad.16My finding as to these 4 days is based on a composite of Berg's andMehr's testimony.Mehr testified to the opinion that at least some ofBerg's complaints in this respect were unjustified(see supra fn 13)17 At the representation case hearing,Company President Parker testi-fied that illness was one"obvious"legitimate reason for a driver to refusethe dispatcher's instructions18 President Parker testified at the representation case hearing thatevery driver is required to call in every day Operations Manager Mehr,who as to this matter has more exposure than Parker,testified to a some-what less regular calling-in practice.19 For demeanor reasons,Ido not credit Mehr's testimony that hespoke to Berg about his attendance,and credit Berg's denial O'HARE-MIDWAY LIMOUSINE SERVICE469tion Berg's attendance to him when refusing to returnhim to an"all-day shift,"even though this would appearto be a particularly good opportunity to motivate him toimprove. Finally, the veracity of this reason for Re-spondent's action is called into question by the demon-strableuntruthfulness of the other reasons to whichMehr testified. SeeShattuckDennMiningCorp.v.NLRB,362 F.2d 466, 470 (9th Cir. 1966).20In view of the foregoing,and Respondent's continuingneed for drivers,Iam inclined to think that Berg's at-tendance played no part in Mehr's decision not to returnhim to an "all-day shift." At the veryleast,Respondenthas failed to dischange its burden of showing that his at-tendance would have caused Mehr to refuse to returnhim to such a shift in the absence of his union activity.2 tFor the foregoing reasons, I find that Respondent's re-fusal onOctober 13, 1987, to restoreBerg to an"all-dayshift" violated Section 8(a)(1) and(3) of the Act.2.Berg's allegedly unlawful dischargeDuring the first hearing in March 1988,Berg testifiedinMehr's presence that Berg had worked for Respond-ent during three or four separate tours of duty whosedates(except for the last one,which began in March1985) he was not asked to give.Further,he testified thatwhile driving his own car he had been "stopped" for"drunk driving" between tours of duty for Respondent,but was not then asked for the date;as previously noted,the interval his then testimony referred to had begun in1971 or earlier. On the day afterBerg gave this testimo-ny, and immediately after the end of the first hearing,Berg told Mehr that Berg was available to come back towork the following day. Mehr told Berg that "based onhis testimony,admitting the drunken driving," a carwould not be available for him. Later that same after-noon,in response to a question from Berg,Mehr toldhim that Mehr was serious about not having a car avail-able for him.The foregoing evidence shows that Respondent dis-charged Berg at least partly because of his testimony atthe first hearing.Moreover,Respondent has produced noaction in testifying at that hearing,itwould have dis-charged him without trying to find out what happenedafter Berg was "stopped" (for example, whether the traf-fic citation was dismissed and, indeed,whether he everreceived any), and the date of the incident(which, so farasRespondent then knew,might have occurred morethan 17 years earlier).Indeed, the application filled outby Berg in March 1985 when he sought to resume driv-ing for Respondent merely asks for "all traffic violationswithin the last 'three years";and Mehr admittedly inter-preted Berg's testimony as merely meaning that he had20 'Mehr alsofaultedBerg for wantingto leave workaround noon onFridays,although thedriver who drove thecar on weekends was notsupposedto start drivingituntil 3 or4 p.m. on Friday. However, Mehrfurther testifiedthat at all relevant timesBerg workedonly an "a.mshift" on Fridays, which shiftends sometime betweenI I a in. and I p in.21TransportationManagement Corp. v NLRB,462 U.S 393, 401-403(1983);NLRB v. Del Rey Tortilleria,Inc., 787 F 2d 1118, 1123 (7th Cir.1986);MooreBusinessForms,288 NLRB 796 fn 3 (1988)been"arrested."22Nor has Respondent sustained itsburden of showing that Berg wouldhavebeen dis-charged for lawful reasons,even absent his testimonybefore me (see supra,fn.21), by Mehr's testimony thathe discharged Berg because of Berg'sabsentee rate23"and basically the final touch was when he admitted onthe stand that he had been arrested for drunk driving."Such statementsby Mehr constitutean admission that itwas Berg's testimony,and not his absentee rate, whichwas the "final touch" in the discharge decision.24For the foregoing reasons, I find that Respondent dis-charged Berg because of his testimony in the first hear-ing and(because such testimony was in support of Berg'scharges and in furtherance of his statutory right toengage in union activity)because of his filing of thesecharges and his union activity,in violation of Section8(a)(1), (3), and(4) of the Act.3.The allegedly unlawful interrogationI agree with the General Counsel that Respondent vio-lated Section 8(a)(1) when Company President GeorgeParker asked Berg about the employees'union activity.In so finding, I rely on the fact that such union activityled to Berg's failure to obtain an "all-day shift"a monthlater and to his discharge about 8 months after that; onBerg's expressed reluctance to reveal details in the pres-ence of members of management other than GeorgeParker;on George Parker's action in nonetheless press-ing Berg to answer and Parker's anger when Berg ad-hered to this response;on Parker's status as Respondent'shighest rankingofficial;on the absence of any claimed orseeming legitimate reason for such questioning or any as-22 Because Respondent discharged Berg before conducting as to thisincident the investigation which was prompted by such testimony, I neednot and do not consider whether Respondent could have lawfully dis-charged him because of evidence discovered during that investigationCf.Chrysler Corp.,242 NLRB 577, 581-582 (1979);Campbell"66"Ex-press,238 NLRB 953, 963(1978), enf denied 609 F.2d 312(7thCir1979);Firestone Steel Products Ca,219 NLRB 492 (1975),enf. denied 539F.2d 1335(4th Cir. 1976);AmericanMotors Corp.,214 NLRB 455, 462(1974), enfd 525 F.2d 695(7th Cir.1975) I discuss under the remedysection the effect,if any, of such evidence on the appropriate remedy.23 Between October 14,1987, and March 29, 1988,the day before thefirst unfair labor practice hearing,Berg failed to work on about 24 week-days. These 24 days included 4 days which he had received permission totake off pursuant to written request,one of which was for a court ap-pearance; 2 days'when he was out sick;and 1 day when he acted as theUnion's observer at the representation election. Also, on one day he wasout without calling in in advance,on all other occasions, he gave ad-vance notice that he would be absent. Mehr testified that about mid-March 1988,Berg had called in sick about 2 a.m one morning and, thenext day or so, he telephoned the dispatcher that Berg was not coming in"if ,itwasn'tbusy...So the car was out in the morning." However,Respondent's records show that before the first unfair labor practicehearing beginning on March 30,1988, Berg worked every weekday inMarch except one-March 324 Mehr testified that as to the company records which first made himaware of exactly how many days Berg was off,Mehr first became awareof some when preparing to give his affidavit to a Board agent who wasinvestigating Berg's charge complaining of Respondent's refusal to re-store him to an"all-day shift,"and of the rest of them when they weresubpoenaed by the General Counsel for production at the hearing on thecomplaint based on that charge As previously found,as to that com-plaint Respondent's claim of absenteeism was partly or entirely a pretext.Ineed not and do not consider whether Respondent could lawfully havedischarged Berg because of information obtained by Respondent duringsuch investigations.See cases cited supra fn. 22. 470DECISIONS OF THENATIONALLABOR RELATIONS BOARDsurance against reprisal;and onthe fact that Parkerbegan such questioning after stating,in effect, that mostcompanieswould have dischargedBergfor his $3000 ac-cidentwherehe damaged a brand newcompany car bycollidingwithand damagingthe car of Parker's bestfriend.NLRB v. Berger Transfer & StorageCo., 678 F.2d679, 689-690 (7th Cir. 1982);Rikal West, Inc.,266 NLRB551, 568 (1983), enfd. 721 F.2d. 402 (1st Cir. 1983);MoeWarehouse& Accessory,275 NLRB 1132, 1140 (1985).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.TheUnion is a labor organization within the mean-ing of Section 2(5) of the Act.3.At all material times, Kenneth E. Berg Sr. has beenan employee within the meaning of Section2(3) of theAct.4.Respondent has violated Section 8(a)(1) and (3) ofthe Act by refusing to return Berg to an "all-day shift."5.Respondent has violated Section 8(a)(1), (3), and (4)of the Act bydischarging Berg.6.Respondent has violated Section 8(a)(1) of the Actby interrogating Berg about unionactivity.7.The unfair labor practicessummarizedinConclu-sions of Law 4 through 6 affect commerce within themeaning of2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has violated the Act incertain respects,I shall recommend that Respondent berequired to cease and desist from such conduct, and likeor related conduct, and take certain affirmative action toeffectuate the policies of the Act.Respondent does not contend that Berg should not re-ceive an affirmative remedy should I find(as I have) thathe was unlawfully denied employment.I agreewith theGeneral Counsel that Berg is entitled to an order of rein-statement with backpay.As to Berg's failure to refer tothe DUI ticket when asked on his application(filled outon March 7, 1985) to "List all traffic violations [within]the last three years," this omission does not constitute awillful falsification. Berg credibly testified to the reasona-ble belief that the judicial disposition of this ticket meant"that I was to have a year without any tickets, and anunderstanding that once that year was completed, that... the violation would not be on my driving record.Iwent a year without. . .having any violations;and I thought it would be off my driving record, whichitwas."25 Further, Berg honestly testified to the not un-as The relevant Illinois statutes state(I11.Rev. Stat.1986, c.39, par.1005-6- 3.1 (e)):(e)At the conclusion of the period of supervision,if the court de-termines that the defendant has successfully complied with all of theconditions of supervision,the court shall discharge the defendant andenter ajudgement dismissing the charges.(f)Discharge and dismissal upon successful conclusion of a dispo-sition of supervision shall be deemed without adjudication of guiltand shall not be termed a conviction for purposes of disqualificationor disabilities imposed by law upon conviction of a crimeHowever,as to a DUI defendant,his record of arrest cannot be ex-punged until 5 years after discharge of supervision. Ill. Rev Stat.,c. 38,reasonable(although erroneous)belief that his period ofsupervision had ended 1 year after his receipt on Febru-ary 14, 1984, of his traffic ticket (that is, 3 weeks beforehe filled out his application for Respondent), rather than(aswas in fact the case)1year after his April 2, 1984,court plea (that is,3weeks after his application and 2weeks after he resumed driving for Respondent). Fur-thermore, the record affirmatively shows that Respond-ent did not automatically terminate drivers if it learnedthat they had failed to list on their applications all trafficviolationswithin the preceding 3 years.Thus,no laterthan January 1988, Respondent learned that Berg had aspeeding ticket(for speeding 11 to 15 miles above thelimit)which he had received in September 1983, about 1-1/2 years before he filled out his application for Re-spondent;26 but Berg continued to drive for Respondentuntil he testified before me during the hearing held onMarch 30 and 31, 1988.Indeed,the application filled outby Berg merely contains the printed statement that falseormisleading information from the applicant "may"result in discharge.Moreover,although Respondent hasat all times contended that Berg was discharged at leastpartly for the DUI incident, Respondent has never con-tended (by way of either brief or testimony) that hewould not have been taken on if Respondent had knownabout it; nor has Respondent ever produced any evi-dence of its hiring or discharge policy under such cir-cumstances;even though Operations Manager Mehr's ad-mission that Berg was discharged at least partly becauseof his testimony at the first hearing imposed under well-settled law the burden on Respondent,in order to obtaindismissal of the second complaint,to show that in anyevent he would have been discharged at that time be-cause of what Respondent already knew about the DUIincident (see supra fn. 21). Indeed,Respondent has neverat any time contended that Berg should be denied affirm-ative relief in the event that the complaints were sus-tained.Neither party has suggested that in view of the DUIincident, to require an offer of reinstatement toBergas adriver for hire might be contrary to public policy. As toany such policy,the appropriate source would appear tobe the State of Illinois, whose "supervision"statutes asto DUIallegations contemplate that if the drivers refrainfrom further violations during the period in question,they retain their drivers' licenses without any statutorylimitations on any right those licenses would ordinarilyconfer to drive for hire27 Moreover, the very strongpara.1005-6-3. 1 (f). An orderterminating supervision and dismissing thecharge is considered akin to a judgement of acquittal for some purposesbut not others.Wright Y. Stokes,522 N.E. 2d 308, 311, 167 III. App. 3d887, 118 Ill.Dec. 853(1988),People v. Oswald,435 N E. 2d. 1369, 1371,106 Ill. App. 3d 645, 62 Ill. Dec. 397 (1982),People v.Williams,468 N E.2d 807, 810, 127 Ill App. 3d 231,82 Ill. Dec.260 (1984).26 Berg credibly testified that when filling out his application, he hadforgotten about this ticket.87 Thus,under IllRev.Stat.,c. 38, para.1005-6-1,the court mayorder supervision when the court is of the opinion that,inter alia,the de-fendant and the public would be best served if the defendant were not toreceive a criminal recordMoreover,a treatise(some of which is at-tached to Respondent's brief)by the Illinois Institute for ContinuingLegal Education, namely,Defending DUI and TrafficCases (1987-statesContinued O'HARE-MIDWAY LIMOUSINE SERVICE471policy considerations pointing to reinstatement and back-pay for employees discharged for union activity, and/orfor filing charges and giving testimony under the Act,28assume particular force where(as here)any allegedlydisqualifying conduct is closely related to the very rea-sons which the respondent employer's witness falsely tes-tified to as the reasons for the discharge and which firstcame to the respondent's attention because, in responseto the respondent's false testimony as to its reasons forpriordiscrimination,thewronged employee testifiedtruthfully during a proceeding brought to vindicate hisand other employees' statutory rights. The effect of with-holding such relief on employees unaccustomed to suchnice distinctions would likely be much the same as dis-missingthe complaint outright. SeeMartin-Brower Co.,263 NLRB 194, 229 (1982), enfd. 711 F.2d 420 (D.C. Cit.1983).Accordingly,I shall issue the normal recommen-dation that Respondent be required to offer Berg rein-statement as a driver,rather than offering him a nondriv-ing job.Accordingly, Respondent will be required to offer toreinstate Berg to the job which he held as of his unlaw-ful discharge on March 31, 1988, or, if that job no longerexist, to a substantially equivalent job, without prejudiceto his seniority and other rights and privileges previouslyenjoyed; to offer him the shift schedule he was unlawful-ly refused on October 13, 1987; and to make him wholefor any loss of pay(including tips),less net interim earn-ings,he may have suffered on and after October 13,1987, in consequence of the unlawful discriminationagainst him. All payments are to be made with interest ascomputed inNew Horizons for the Retarded,283 NLRB1173 (1987).Backpay in consequence of Berg's dischargeis to be computed in the manner prescribed inF.W.Woolworth Co.,90 NLRB 289 (1950). Also, Respondentwill be required to remove from its files any reference tothe unlawful refusal to afford an "all-day shift" to Berg,and to his unlawful discharge, and to notify him that thishas been done and that this personnel action will not beheld against him in any way.Sterling Sugars,261 NLRB472 (1982).29 In addition, Respondent will be required topost appropriatenotices.In the absence of any specific showing of need for avisitorial clause in the circumstances of this case, theGeneral Counsel's request for such a clause is denied.Cherokee Marine Terminal,287 NLRB 1080 (1988).at 1-182,"An order ofsupervision is not an uncommon disposition for afirstoffenderin the stituation where factors in aggravation are notpresent..and particularlywhere thedefendant is required to operatean automobile to earn a living "General Manager Eggan testified at the representation case proceedingthat a regular Illinois driver's license is the only lincense required of Re-spondent's drivers,except that a special Chicago chauffeur's license is re-quired of a driver whodrives a"city car."Because Berg was not as-signed a"city car"after mid-1987, I have made no effortto ascertain theeffect if any) of his DUI conviction on any Chicago chauffeur's licensehe may haveor apply for28 SeeNLRB v. Scrivener,405 U.S 117, 121-125 (1972),Ford MotorCa, 31 NLRB 994, 1099-1100 (1941)29 Because such action by Respondent violated theAct, this much ofthe Order would be appropriateregardless of Berg's rights to other af-firmative relief.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edaoORDERThe Respondent,O'Hare-Midway Limousine Service,Inc.,Wheeling,Illinois, its officers,agents, successors,and assigns, shall1.Cease and desist from(a) Interrogating employees about a labor organizationin a manner constituting interference,restraint,or coer-cion.(b)Discouraging membership in AutoLivery Chauf-feurs,Embalmers,Funeral Directors,Apprentices,Am-bulance Drivers and Helpers,Taxicab Drivers,Miscella-neous Garage Employees,Car Washers,Greasers, Pol-ishers, andWash Rack Attendants Union,Local 727, anaffiliateof InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO,or any other labor organization,by refusingemployees'request for changes in their shifts,discharg-ing employees,or otherwise discriminating in regard tohire or tenure of employment or any term or conditionof employment.(c)Discharging or otherwise discriminating againstemployees because they have filed charges or given testi-mony under the Act.(d) In any like or related manner interfering with, re-straining,or coecring employees in the exercise of therights guaranteed them by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Offer Kenneth E.Berg Sr. reinstatement to the jobwhich he held before March 31, 1988,or, if such a jobno longer exists,to a substantially equivalent job, with-out prejudice to his seniority or other rights and privi-leges previously enjoyed.(b)Offer Berg the shift change which he was unlaw-fully denied on October 13, 1987.(c)Make Berg whole for any loss of earnings sufferedas a result of the unlawful discrimination against him, inthe manner set forth in the remedy section of this deci-sion.(d) Remove from its files any references to Berg's un-lawful failure to receive a shift transfer and his unlawfuldischarge,and notify him in writing that this has beendone and that such personnel action will not be heldagaisnt him in any way.(e)Preserve and, on request,make available to theBoard or its agents,for examination adn copying, allpayroll records, trip envelope, social payment records,timecards, personnel records and reports, and all otherrecords necessary or useful for analyzing the amount ofbackpay due under the terms of this Order.90 If no exceptions are filed asprovided by Sec 102.46 of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as providedin Sec.102 48 of theRules,be adopted by theBoard and all objectionsto them shall be deemed waived for all pur-poses. 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(f)Post at Respondent's offices copies of the attachednoticemarked "Appendix."31copies of the notice, onforms provided by the Regional Director for Region 13,after being signedby theRespondent's authorized repre-sentative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by Respondent to ensure that the notices arenot altered,defaced,or covered by any other material.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps have beentaken to comply.31 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited StatesGovernmentThe National LaborRelations Board hasfound that weviolated the NationalLaborRelationAct andordered usto post and abideby thisnotice.Section 7of the Act givesemployees these rights.To organizeTo form,join,or assist any unionTo bargain collectivelythrough representative oftheir own choiceTo act together for othermutual aidor protec-tionTo choosenot to engage in any of theseprotect-ed concerted activities.WE WILL NOT coercivelyquestionyou about yourunion support or activities.WE WILL NOTdiscourage membershipinAuto LiveryChauffeurs,Embalmers,Funeral Directors,Apprentices,AmbulanceDrivers and Helpers,Taxicab Drivers, Mis-cellaneousGarage Employees,CarWashers,Greaser,Polishers,and Wash Rack AttendantsUnion, Local 727,an affiliate of InternationalBrotherhoodof TeamstersChauffeurs,Warehousemen and HelpersofAmerica,AFL-CIO, or any otherunion,by denyingyou changesin your shift,dischargingyou, or otherwisediscriminat-ing against you in regard toyourhire or tenure or em-ployment or any term or condition of employment.WE WILL NOTdischargeyou or otherwisediscriminateagainst you because youhave filedcharges or given tes-timonyunder the Act.WE WILL NOTin any like or related manner interferewith, restrain,or coerce you in the exercise of the rightsguaranteedyou bySection7 of the Act.WE WILL offerKenneth E. Berg, Sr., immediate andfull reinstatementto the job from whichhe was unlaw-fully discharged on March31, 1988, or, if that job nolonger exist, to a substantially equivalent position, with-out prejudice to his seniorityor any other rights or privi-legesproviously enjoyed.WE WILL offerto change Berg to theshift to whichwe unlawfully refused to changehim on October 13,1987, and from his discharge,less any net interim earn-ings, plus interest.WE WILL removefrom our files any reference to theunlawful refusal to change Berg's shift and to his unlaw-ful discharge,and notify him that this has been done andthat the refusal to changehis shiftand his discharge willnot be used against him in any way.O'HARE-MIDWAYLIMOUSINESERVICE,INC.